Order entered June 1, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-01369-CR

                              JOHN BRANDON BURKS, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-21294-L

                                          ORDER
        The Court REINSTATES the appeal.

        On May 19, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 29, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the May 19,

2015 order requiring findings.

        We GRANT the May 29, 2015 extension motion and ORDER appellant’s brief filed as

of the date of this order.

                                                     /s/   ADA BROWN
                                                           JUSTICE